Matzinger contends in the Supreme Court *754that a lumber company -which funrishes to a contractor certain lumber and millwork made especially for a particular building and delivers same but does not install it, such company cannot obtain a lien upon the property, without filing affidavits under 8312 GC. although such company receives part of the lumber and millwork from another concern.
Attorneys — Thompson, Hiñe & Flory for Matzinger; White, Hammond, Brewer & Curtis for Lumb. Co.; all of Cleveland.